UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6222



JAMES ROBERT RICE,

                                           Petitioner - Appellant,

          versus


DAN L. DOVE, Warden of FCI, Edgefield; UNITED
STATES OF AMERICA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-507-9-23)


Submitted:   July 9, 2002                  Decided:   July 18, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melisa W. Gay, Mount Pleasant, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Barbara M. Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Robert Rice appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Rice v. Dove, No. CA-01-507-9-23 (D.S.C. Jan. 17, 2002);

see also San-Miguel v. Dove, 291 F.3d 257 (4th Cir. 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2